Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

-- 10. (Amended) The method according to claim 1, wherein: 
	the holding interval is in the range of 5 to 60 seconds;
	
	the first threshold value is in the range of 75 mmHg (9999.18Pa) 			to 1500 mmHg (199983.59Pa);
	
	the second threshold value is in the range of 50 mmHgs to 1475 			mmHgs or 0.83 mmHgs-1 (111.10Pas-1) to 295 mmHgs-1 (39330.11Pas-1);
	


	
	the processor is used to generate a pass signal if no alert signals are 				generated; and
	
	the alert signal is used to generate an alarm signal. --


-- 16. (Amended) The method according to claim 1, wherein: 
	the fluid being pumped is blood[;], or
	the fluid being pumped is saline solution and/or blood dialysis fluid;  and
	the tube is held within a U-Shaped channel in an outer race of a housing;
	the pump system automatically runs the method when the pump system is 			activated;
	the valve is a pinch clamp configured to occlude the tube; and
	
	the tube contact portion comprises a roller. –


-- 17. (Amended) The method according to claim 1, wherein the

-- 19. (Amended) The method according to claim 1, wherein the at least one member comprises three members 

-- 20. (Amended) The method according to claim 19, wherein the three members are equally spaced angularly about the drive axis. --



Allowable Subject Matter
Claims 1-20 are allowed.



The prior art does not teach a method of testing rotor engagement as claimed, including steps of closing a downstream valve, actuating a pump rotor to turn a predetermined angular displacement such that a member occludes the tube, holding the pump at the actuated position for a predetermined time period while measuring a maximum pressure and any pressure drop in the fluid within the tube; and generating an alert based upon the pressure measurements.

The closest prior art to Jhuboo teaches a peristaltic pump (40) with actuatable fingers (7), a tube (2) occluded by the fingers, a pressure sensor (9), and a downstream valve (8). Jhuboo teaches that the pump is moved through a cycle while the valve is closed, and the sensor measures a high pressure in the tube after a predetermined cycle (C. 4 Lines 33-53). Jhuboo  does not teach wherein the pump is held at a position at the end of the cycle for a predetermined time, and that a drop in pressure is measured over that time. Instead, Jhuboo teaches measuring the pressure in the tube throughout the cycle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746